Per Curiam.
Respondent was admitted to the bar in 1968 and maintains a law office in the City of Ithaca, Tompkins County.
*956In April 2005, respondent pleaded guilty in the US District Court for the Northern District of New York to four counts of willful failure to pay income tax (see 26 USC § 7203). Respondent was sentenced on June 29, 2006 to a two-year term of probation which included home detention and required payment of the outstanding tax liabilities.
Petitioner now moves for entry of a final order of discipline pursuant to Judiciary Law § 90 (4) (g). Respondent was heard in mitigation before the Court and we have given due consideration to the mitigation arguments advanced on his behalf. However, we have also noted his disciplinary history, which includes a three-year stayed suspension (Matter of Sullivan, 264 AD2d 544 [1999]).
Under all of the circumstances presented herein, we grant petitioner’s motion and conclude that respondent should be suspended from the practice of law for a period of six months, and until further order of this Court.
Cardona, EJ., Mercure, Crew III, Spain and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of six months, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).